MAGRUDER, Circuit Judge
(concurring).
I agree that the trial judge should have directed a verdict for the defendant Phinney on the ground that there was no evidence from which it could be found that Phinney was guilty of negligence in running over the decedent. Therefore the judgment for the defendant Phinney must stand even if the trial judge committed errors, as alleged by appellant, in instructing the jury on issues relating to Phinney’s liability. Further, if judgment should have been directed for the defendant Phinney, it necessarily follows that the trial judge committed no error in directing a verdict for Phinney’s employer, the co-defendant Postage Meter Company. It therefore becomes unnecessary for us to consider the additional point raised by the Postage Meter Company in support of the directed verdict in its favor, namely, that even if Phinney were negligent, the Postage Meter Company could not be held ■ liable on grounds of respondeat superior, because at the time of the accident Phinney was not acting as the company’s servant in the course of his employment subject to the control of the company as to the management and operation of the motor vehicle. See McCarthy v. Souther, 83 N.H. 29, 35-38, 137 A. 445; Hutchins v. John Hancock Insurance Co., 89 N.H. 79, 192 A. 498.
The opinion of the court refers to various New Hampshire cases dealing with the special situation where an actor, without *933previous fault on his part, is faced with a sudden emergency in which he has no time for anything other than “instinctive action.” To me the form of statement of the emergency doctrine found in the New Hampshire cases is somewhat confusing, but upon closer examination I suspect that the rule in New Hampshire on this point is not substantially different from that generally laid down in other states.
The leading case in New Hampshire referring to “instinctive action” is Collette v. Boston & Maine R. R., 83 N.H. 210 at page 217, 140 A. 176, at page 181, where the court said:
“While the issue of care in an emergency is one of fact the same as in situations generally, yet the facts that the call for taking action is sudden, and that the excitement and lack of time to think naturally affect the normal action of judgment are to be given consideration as a matter of law. Carney v. [Concord St.] Railway, 72 N.H. 364, 372, 57 A. 218. And, when the action is taken so instantly that it is instinctive so that the action precedes thought, it cannot be said that any choice of action has been made. Instinctive action, when there is no time at all to think and choose, cannot be said to be careless, unless the actor is shown to be unfit to act in an emergency calling for such action. Carelessness means wrong thinking or failure to think in connection with action, and instinctive action, when there is no time to think, cannot of itself be called negligence. When instant and instinctive action to meet danger is called for, human limitations are such as to make the action taken, whatever it may be, the only care that can be given, aside from taking care that the actor be a careful person.”
The foregoing is not the usual formulation of the emergency doctrine. See Am. L.Inst. Restatement of Torts, § 296, and comment c thereto.
The reference to “instinctive action” would seem to introduce a psychological subtlety inappropriate for submission to the jury. The precise meaning of “instinctive action”'is difficult enough to define, but it presumably is accompanied by some form of mental activity. The organism apprehends danger and stimulates a muscular response to avert it. This is purposeful action, precipitated by a mental operation, though not on the plane of conscious deliberation. There is no good talking to the jury of behavior patterns, conditioned reflexes, instinctive action, and similar phrases. The point is that when one drives a car on a busy highway, he must be prepared to pay for damages caused to an innocent plaintiff, if his conduct fails to meet an objective standard of ordinary care and skill. This means that in situations of emergency, even where there may not be time for a conscious weighing of alternatives, the driver’s behavior pattern, his responses, his skill, must be so educated as to be as good as that of a driver of ordinary competence acting under similar circumstances. No more refinement is practicable for a jury issue. The ordinary formulation of the emergency doctrine enables the jury to make reasonable allowance for the time element in judging the actor’s conduct by the traditional standard. Of course, cases of sudden emergency may arise where on the evidence the trial judge should rule as a matter of law that the defendant’s response or reaction to the crisis measured up to that of a driver of ordinary competence acting under similar circumstances. Such I believe to be the case here.
What makes me think that the New Hampshire rule in substance is not different from that in other states is the last sentence in the quotation above from the Collette case: “When instant and instinctive action to meet danger is called for, human limitations are such as to make the action taken, whatever it may be, the only care that can be given, aside from taking care that the actor be a careful person" The only meaning I can read into the italicized clause is that the action taken, even though “instinctive,” must measure up to that of an ordinary prudent man acting under similar circumstances. If I am correct in this, then it appears that the New Hampshire rule is really not different from the general rule as to conduct in an emergency, though the reference to “instinctive action” may be open to misconstruction. That confusion has in fact resulted was apparent to us in Gray v. Dieckmann, 1 Cir., 109 F.2d 382, 384, where the defendant, relying on the Collette case, urged that the jury should have been told that if the conditions confronting the defendant were such that he had time for instinctive action only, his conduct, whatever it might be, could not be found to be negligent. I do not think that the Collette case, and the cases following it, establish any such rule.